 In the Matter Of MONON STONE COMPANYandQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matter Of INDIANA LIMESTONE COPPORATIONandQIIA4mYWORKERS' INTERNATIONALUNIONOF NORTH AMERICAIn the Matter of HOADLEY BROTHERS STONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the MatterOf INGALLS STONE COMPANYandQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the MatterofLUCERNE VALLEY ENGINEERINGCo.andQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the MatterofHUNTERBROTHERS STONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of B.G. HOADLEY QUARRIES, INC.andQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of WOOLERYBROTHERSSTONE Co.andQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of CARL FURST STONE COMPANYandQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matter Of INDEPENDENT LIMESTONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of BLOOMINGTON LIMESTONE CORP.andQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of SHAWNEE STONE COMPANYandQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matter Of VICTOR OOLITIC STONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matterof REED-POWERSCUTSTONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the MatterofHELTONVILLE LIMESTONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the MatterofWALLIS STONE COMPANYandQUARRYWORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matterof EMPIRE STONE COMPANYandQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICA11 N. L.R. B., No. 5.14 MONON STONE COMPANY ET AL.15In the Matter of SARE-HOADLEY STONE Co.andQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICACases Nos. R-773 to R-790, inclusive, respectivelyTHIRD AMENDMENT TO DIRECTION OF ELECTIONSFebruary 3, 1939On December 2, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision and' Direction of Elections 1 inthe above-entitled matter.On. December 19, 1938, the Board issuedan Amendment to Direction of Elections,2 postponing the holding ofthe elections until "such time as the Board may in the future direct"for the purpose of hearing argument on motions filed by FederalUnions No. 21469 and No. 21471, herein called the Federal Unions.Argument was heard before the Board at Washington, D. C. onJanuary 12, 1939.On January 21, 1939, the Board issued its Supple-mental Decision and Second Amendment to Direction of Elections 8directing that the elections be held by secret ballot "on or beforeFebruary 10, 1939."It having come to the Board's attention that the respective affilia-tion of the two labor organizations participating in the electionswas omitted from the Direction of Elections, as amended, the Boardhereby amends its Direction of Elections, as amended, by insertingthe words "affiliated with the American Federation of Labor" afterthe words "Federal Unions No. 21469 and No. 21471" wherever theyappear in said Direction, and by inserting the words "affiliated withthe Committee for. Industrial Organization" after the words "QuarryWorkers' International Union of North America," wherever theyappear in said Direction.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Third Amendment to Direction of Elections.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMarch 31, 1939On December 2, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitledcases.On December 19, 1938, the Boardissued anAmendment to Direction of Elections ; on January 21, 1939, a Sup-plemental Decision and Second Amendment to Direction of Elec-tions; and on February 3, 1939, a Third Amendment to Direction'IONL R. B. 64210 N.L.R.B. 78.810 N. L.R B. 79. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Elections.The Direction of Elections, as amended, directed thatan election by secret ballot be conducted on or before February 10,1939, under the direction and supervision of the Regional Directorfor the Eleventh Region :(1)Among the employees of the 14 companies listed in Ap-pendix A, engaged in and about the quarries, excluding black-smiths, machinists, clerical and supervisory employees, and craftemployees who have been or are represented by the Inter-national Brotherhood of Blacksmiths, Drop Forgers, and Help-ers,Local No. 59, the International Association of Machinists,the International Association of Operating Engineers, Journey-men, Stone Cutters Association of North America, and the In-ternationalAssociation of Marble, Stone and Slate Polishers,Rubbers and Sawyers, Tile and Marble Setters Helpers, andTerrazzoWorkers Helpers, to determine whether they desired tobe represented by Quarry Workers International Union of NorthAmerica, affiliated with the Committee for Industrial Organiza-tion, or by Federal Unions No. 21469 and No. 21471, affiliatedwith the American Federation of Labor, for the purposes of col-lective bargaining, or by neither.For the purpose of thiselection an employee is hereby defined as one who has workedfor 60 or more days for any or all of the companies listed in Ap-pendix A and Appendix B, provided that he has worked for oneor more or all of the companies listed in Appendix A an amountof time greater in the aggregate than the amount of time that hehas worked for any of the companies listed in Appendix B.(2)Among all the employees of the Heltonville LimestoneCompany engaged in and about the quarries, excluding black-smiths, machinists, clerical and supervisory employees, and craftemployees who have been or are represented by the InternationalBrotherhood of Blacksmiths, Drop Forgers, and Helpers, LocalNo. 59, the International Association of Machinists, the Inter-national Association of Operating Engineers, Journeymen, StoneCutters Association of North America, and the International As-sociation of Marble, Stone and Slate Polishers, Rubbers and Saw-yers,Tile and Marble Setters Helpers, and Terrazzo WorkersHelpers, to determine whether they desire to be represented byQuarry Workers International Union of North America, affiliatedwith the Committee for Industrial Organization, or by FederalUnions No. 21469 and No. 21471, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining,or by neither.For the purpose of this election an employee ishereby defined as one who has worked for 60 or more daysfor any or all of the companies listed in Appendix A and Ap-pendix B, provided that he has worked for a longer period forHeltonville Limestone Company than for any one of the other MONON STONE COMPANY ET AL.17companies listed in Appendix B, and for a longer period thanfor all 14 companies listed in Appendix A combined.(3)Among the employees of the Reed-Powers Cut StoneCompany engaged in and about the quarries excluding black-smiths, machinists, clerical and supervisory employees, and craftemployees who have been or are represented by the InternationalBrotherhood of Blacksmiths, Drop Forgers, and Helpers, LocalNo. 59, the International Association of Machinists, the Inter-national Association of Operating Engineers, Journeymen, StoneCutters Association of North America, and the InternationalAssociation of Marble, Stone and Slate Polishers, Rubbers andSawyers, Tile and Marble Setters- Helpers, and Terrazzo Work-ersHelpers, .to determine whether they desired to be representedby Quarry Workers International Union of North America, af-filiated with the Committee for Industrial Organization, or byFederal Unions No. 21469 and No. 21471, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining, or by neither.For the purpose of this election anemployee is hereby defined as one who has worked for 60 or moredays for any or all of the companies listed in Appendix A andAppendix B, provided that he has worked for a longer periodfor Reed-Powers Cut Stone Company than for any one of theother companies listed in Appendix B, and for a longer periodthan for all 14 companies listed in Appendix A combined.(4)Among all of the employees of Hunter Brothers StoneCompany engaged in and about the quarries, excluding black-smiths, machinists, clerical and supervisory employees, and craftemployees who have been or are represented by the InternationalBrotherhood of Blacksmiths, Drop Forgers, and Helpers, LocalNo. 59, the International Association of Machinists, the Inter-national Association of Operating Engineers, Journeymen, StoneCuttersAssociation of North America, and the InternationalAssociation of Marble, Stone and Slate Polishers, Rubbers andSawyers, Tile and Marble Setters Helpers, and Terrazzo Work-ers Helpers, to determine whether they desired to be representedby Quarry Workers International Union of North America,affiliatedwith the Committee for Industrial Organization, orby Federal Unions No. 21469 and No. 21471, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining, or by neither.For the purpose of this electionan employee is hereby defined as one who has worked for 60or more days for any or all of the companies listed in AppendixA and Appendix B, provided that he has worked for a longerperiod for Hunter Brothers Stone Company than for any oneof the other companies listed in Appendix B and for a longerperiod than for all 14 companies listed in Appendix A combined. 18DECISIONSOF NATIONAL LABORRELATIONS BOARD(5)Among the employees of Hoadley Brothers Stone Com-pany engaged in and about the quarries, excluding blacksmiths,machinists, clerical and supervisory employees, and craft em-ployees who have been or are represented by the InternationalBrotherhood of Blacksmiths, Drop Forgers, and Helpers, LocalNo. 59, the International Association of Machinists, the Inter-national Association of Operating Engineers, Journeymen, StoneCutters Association of North America, and the InternationalAssociation of Marble, Stone and Slate Polishers, Rubbers andSawyers, Tile and Marble Setters Helpers, and Terrazzo Work-ersHelpers, to determine whether they desired to be repre-sented by Quarry Workers International Union of North Amer-ica, affiliated with the Committee for Industrial Organization,or by Federal Unions No. 21469 and No. 21471, affiliated withthe American Federation of Labor, for the purposes of collec-tive bargaining, or by neither.For the purpose of this electionan employee is hereby defined as one who has worked for 60 ormore days for any or all of the companies listed in Appendix Aand Appendix B, provided that he has worked for a longerperiod for Hoadley Brothers Stone Company than for any oneof the other companies listed in Appendix B and for a longerperiod than for all 14 companies listed in Appendix A combined.Pursuant to the Direction, as amended, elections by secret ballotwere conducted under the direction and supervision of the RegionalDirector for the Eleventh Region (Indianapolis, Indiana).Fullopportunity was accorded to all parties to this investigation toparticipate in the conduct of the secret ballot and to make chal-lenges.On February 13, 1939, said Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon all the parties an Intermediate Report upon the secret ballot.As to the balloting and its results, the Regional Director reportedas follows:(1)The 14 Companies Listed in Appendix A :Total Number of Employees Alleged Eligible to Vote____ 634Total Number of Employees Voted_____________________ 602Total Number of Valid Votes Cast_____________________599TotalNumber of Votes for Quarry WorkersInterna-tionalUnion of North America,affiliatedwith theC. I. 0---------------------------------------------181TotalNumberofVotesforAmerican Federation ofLabor,Federal Unions No. 21469 andNo. 21471 -----415Total Numberof Votesfor Neither Organization---------3Total Number of Blank Ballots_______________________0Total Number of Void Ballots_________________________0Total Number of Challenged Ballots___________________3 MONON STONE COMPANY ET AL.-19(2)Hoadley Brothers Stone Company:Total Number of Employees Alleged Eligible to Vote__12Total Number of Employees Voted_____________________12Total Number of Valid Votes Cast____________________12Total Number of Votes for Quarry Workers Interna-tionalUnion of North America, affiliated with theC. I. 0---------------------------------------------1TotalNumber of Votes for American Federation ofLabor, Federal Unions No. 21469 and No. 21471______11Total Number of Votes for Neither Organization-----___0Total Number of Blank Ballots_______________________0Total Number of Void Ballots________________________0Total Number of Challenged Ballots__________________0(3)Reed-Powers Cut Stone Company:Total Number of Employees Alleged Eligible to Vote ---27Total Number of Employees Voted_____________________25Total Number of Valid Votes Cast_____________________24Total Number of Votes for Quarry Workers InternationalUnion of North America, affiliated with the C. I. O___2Total Number of Votes for American Federation ofLabor, Federal Unions No. 21469 and No. 21471 -------21Total Number of Votes for Neither Organization-___-_-_1Total Number of Blank Ballots________________________0Total Number of Void Ballots_________________________0Total Number of Challenged Ballots___________________1(4)Heltonville Limestone Company:Total Number of Employees Alleged Eligible to Vote ----59Total Number of Employees Voted_____________________58Total Number of Valid Votes Cast_____________________57Total Number of Votes for Quarry Workers InternationalUnion of North America, affiliated with the C. I. O___0TotalNumber of Votes for American Federation ofLabor, Federal Unions No. 21469 and No. 21471 ------56Total Number of Votes for Neither Organization--__-___1Total Number of Blank Ballots________________________0Total Number of Void Ballots_________________________0Total Number of Challenged Ballots____________________1(5)Hunter Brothers Stone Company:Total Number of Employees Alleged Eligible to Vote ----31Total Number of Employees Voted_____________________30Total Number of Valid Votes Cast_____________________30Total Number of Votes for Quarry Workers InternationalUnion of North America, affiliated with the C. I. O__-2Total Number of Votes for American Federation of Labor,Federal Unions No. 21469 and No. 21471______________28Total Number of Votes for Neither Organization---____-0Total Number of Blank Ballots________________________0Total Number of Void Ballots__________________________0Total Number of Challenged Ballots____________________0On February 24, 1939, Quarry Workers International Union ofNorth America filed with the Regional Director "objections to theconduct of the ballot, exceptions to the Intermediate Report, and 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetitions for new elections."Thereafter the Regional Director re-ported to the Board that the Quarry Workers International Unionof North America had presented no evidence to support its objec-tions and exceptions and that in the absence of such evidence hedid not consider that the exceptions and objections raised a substantialand material issue with respect to the conduct of the ballot.Al-though afforded ample time and opportunity to present evidence tosupport its exceptions and objections, Quarry Workers InternationalUnion of North America has not done so. Therefore, the Boardis also of the opinion that the exceptions and objections do not raisea substantial and material issue with respect to the conduct of theballot.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that Federal Labor Unions No. 21469 andNo. 21471, affiliated with the American Federation of Labor, havebeen designated and selected by a majority of all of the employeesof the 14 companies named in Appendix A, excluding blacksmiths,machinists, clerical and supervisory employees, and craft employeeswho have been or are represented by the International Brotherhood ofBlacksmiths, Drop Forgers, and Helpers, Local No. 59, the Inter-national Association of Machinists, the International Association ofOperating Engineers, Journeymen, Stone Cutters Association ofNorth America, and the International Association of Marble, Stoneand Slate Polishers, Rubbers and Sawyers, Tile and Marble SettersHelpers, and Terrazzo Workers Helpers, as their representatives forthe purposes of collective bargaining and that pursuant to the pro-visions of Section 9 (a) of the Act Federal Labor Unions No. 21469and No. 21471, affiliated with the American Federation of Labor, arethe exclusive representatives of all such employees for the purposesof collective bargaining in respect to wages, rates of pay, hours ofwork, and other conditions of employment.IT IS HEREBY CERTIFIED that Federal Labor Unions No. 21469 andNo. 21471, affiliated with the American Federation of Labor havebeen designated and selected by a majority of all the employees ofHeltonville Limestone Company, excluding blacksmiths, machinists,clerical and supervisory employees, and craft employees who havebeen or are represented by the International Brotherhood of Black-smiths, Drop Forgers, and Helpers, Local. No. 59, the InternationalAssociation of Machinists, the International Association of Oper-ating Engineers, Journeymen, Stone Cutters Association of NorthAmerica, and the International Association of Marble, Stone and MONON STONE COMPANY ET AL.21Slate Polishers, Rubbers and Sawyers, Tile and Marble Setters Help-ers, and Terrazzo Workers Helpers, as their representatives for thepurposes of collective bargaining and that pursuant to the provisionsof Section 9 (a) of the Act Federal Labor Unions No. 21469 and No.21471, affiliated with the American Federation of Labor, are theexclusive representatives of all such employees for the purposes ofcollective bargaining in respect to wages, rates of pay, hours of work,and other conditions of employment.IT IS HEREBY CERTIFIED that Federal Labor Unions No. 21469 andNo. 21471, affiliated with the American Federation of Labor havebeen designated and selected by a majority of all the employees ofReed-Powers Cut Stone Company, excluding blacksmiths, machinists,clerical and supervisory employees, and craft employees who havebeen or are represented by the International Brotherhood of Black-smiths, Drop Forgers, and Helpers, Local No. 59, the InternationalAssociation of Machinists, the International Association of OperatingEngineers, Journeymen, Stone Cutters Association of North America,and the International Association of Marble, Stone and Slate Pol-ishers,Rubbers and Sawyers, Tile and Marble Setters Helpers, andTerrazzo Workers Helpers, as their representatives for the purposesof collective bargaining and that pursuant to the provisions of Sec-tion 9 (a) of the Act Federal Labor Unions No. 21469 and No. 21471,affiliated with the American Federation of Labor, are the exclusiverepresentatives of all such employees for the purposes of collectivebargaining in respect to wages, rates of pay, hours of work, andother conditions of employment.IT IS HEREBY CERTIFIED that Federal Labor Unions No. 21469 andNo. 21471, affiliated with the American Federation of Labor, havebeen designated and selected by a majority of all the employees ofHunter Brothers Stone Company, excluding blacksmiths, machinists,clerical and supervisory employees, and craft employees who have beenor are represented by the International Brotherhood of Blacksmiths,Drop Forgers, and Helpers, Local No. 59, the International Associa-tion of Machinists, the International Association of Operating Engi-neers, Journeymen, Stone Cutters Association of North America, andthe International Association of Marble, Stone and Slate Polishers,Rubbers and Sawyers, Tile and Marble Setters Helpers, and TerrazzoWorkers Helpers, as their representatives for the purposes of collec-tive bargaining and that pursuant to the provisions of Section 9 (a) ofthe Act Federal Labor Unions No. 21469 and No. 21471, affiliated withthe American Federation of Labor, are the exclusive representativesof all such employees for the purposes of collective bargaining inrespect to wages, rates of pay, hours of work, and other conditionsof employment.164273-39-von xi--3 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT ISHEREBY CERTIFIEDthat Federal Labor Unions No. 21469 andNo. 21471, affiliated with the American Federation of Labor, havebeen designated and selected by a majority of all the employees ofHoadley Brothers Stone Company, excluding blacksmiths, machin-ists, clerical and supervisory employees, and craft employees whohave been or are represented by the International Brotherhood ofBlacksmiths, Drop Forgers, and Helpers, Local No. 59, the Interna-tionalAssociation of Machinists, the International Association ofOperating Engineers, Journeymen, Stone Cutters Association ofNorth America, and the International Association of Marble, Stoneand Slate Polishers, Rubbers and Sawyers, Tile and Marble SettersHelpers, and Terrazzo Workers Helpers, as their representatives forthe purposes of collective bargaining and that pursuant to the provi-sions of Section 9 (a) of the Act Federal Labor Unions No. 21469 andNo. 21471, affiliated with the American Federation of Labor, are theexclusive representatives of all such employees for the purposes ofcollective bargaining in respect to wages, rates of pay, hours of work,and other conditions of employment.APPENDIX AMonon Stone CompanyIndependent Limestone CompanyIndiana Limestone CorporationBloomington Limestone Corpora-Ingalls Stone CompanytionLucerne Valley Engineering Com- Shawnee Stone CompanypanyVictor Oolitic Stone CompanyB. G. Hoadley Quarries, Inc.Wallis Stone CompanyWoolery Brothers Stone Company Empire Stone CompanyCarl Furst Stone CompanySare-Hoadley Stone CompanyAPPENDIX BHoadley Brothers Stone Company Ileltonville LimestoneCompanyReed-Powers Cut Stone Company Hunter BrothersStone Company11 N. L.R. B., No. 5a.